DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species: I. Figs. 1 and 2, claims 1-7 classified in A61f5/0123; II. Figs. 3A, 3B and 4, claims 8-14 classified in A61f5/0127; and III. Figs. 5 and 6, claims 15-20 classified in A61f5/028. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for example, a knee ligament support device, an ankle support device and a back support device. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Budd on 4/19/21 a provisional election was made without traverse to prosecute the invention of the Species of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement filed 2/7/19 and 2/12/20 have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it includes the legal term “comprising”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 7 “rigid” should read --the rigid--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,277,698 (“Taylor”) in view of U.S. Patent Application No. 2015/0024019 (“Ali et al.”) and/or U.S. Patent No. 4,394,378 (“Klein”) and/or U.S. Patent Application Publication No. 2013/0231599 (“Eddy”).
As regards claim 1, Taylor discloses a knee ligament support device (brace 22, see Figs, 3 and 4) comprising: a lower portion (lower cuff 32) configured to surround a portion of a leg below a knee; an upper portion (upper cuff 30) configured to surround a portion of the leg above the knee (see col. 2, lines 45-47, which discloses the upper cuff is located above the knee and the lower cuff is located below the knee); a rigid stabilizer member (hinge 24 having rigid limbs 26 and 28, see col. 2, lines 42-44) coupled to the lower portion and the upper portion (see col. 2, lines 44-45), and configured to stabilize movement of the knee (col. 4, lines 2-4 discloses that strap 34 causes limbs 26 and 28 to stabilize the knee, thus it will stabilize the knee during movement); the rigid stabilizer member comprising an exterior surface (see Fig. 4 which shows an exterior surface).
Taylor fails to disclose an antimicrobial coating applied to the exterior surface of rigid stabilizer member; wherein, the antimicrobial coating includes a silane quaternary ammonium ion or salt thereof.
Ali et al. teach it is known to coat medical articles that come into contact with a patient’s skin with silane quaternary ammonium ion or salt (see paras. [0016] and [0085]) in order to control the number of viable microorganisms on a surface that is intentionally contacted with mammalian skin (see para. [0009]).
Klein teaches that the growth of bacteria, fungi or the like is inhibited by contacting such microorganisms with an effective amount of 3-(trimethoxsilyl) propyldidecylmethyl ammonium chloride (see the abstract), a silane quaternary ammonium salt. These compounds impart durable bioactive properties to surfaces like natural and synthetic textile fibers, glass, stone and ceramics, metals, leather, wood plastic and the like (see col. 1, lines 60-64).
Further, Eddy teaches it is known to a use silane quaternary ammonium ion or salts thereof, such as, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, as an antimicrobial on medical articles in order to prevent odor, staining, and product deterioration that may be associated with microbe contamination (abstract and para. 0018).
Because Ali et al., Klein and Eddy teach it is known to provide an articles with silane quaternary ammonium compounds as antimicrobial agents, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have coated the exterior of the medical device, i.e., knee brace, of Taylor which comes into contact with the skin of a user, with a silane quaternary ammonium agent as taught by Ali et al., or the silane quaternary ammonium agent, 3-(trimethoxsilyl) propyldidecylmethyl ammonium chloride, taught by Klein or the silane quaternary ammonium agent, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, taught by Eddy, in order to 
As regards claim 2, modified Taylor et al. discloses the knee ligament support device of claim 1, wherein, the silane quaternary ammonium ion or salt thereof is one or more of: 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium ion, 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride, 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium ion, or 3-(trihydroxysilyl)propyldimethyloctadecyl ammonium chloride (note the disclosure of 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride as discussed in the rejection of claim 1 above).

Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Ali et al. and/or Klein and/or Eddy as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2013/0345170 (“the ‘170 publication”).
As regards claims 3 and 4, modified Taylor discloses the knee ligament support device of claim 2, except wherein the antimicrobial coating is applied to the exterior surface of the rigid stabilizer member as a solution including the silane quaternary ammonium ion or salt thereof and a solvent.  First, Applicant should note that the method of forming the product, i.e., how the antimicrobial is applied to the knee ligament support device, is not germane to the issue of patentability.
Second, the ‘170 publication teaches it is known to provide a medical device, e.g., ear pieces, with a coating of an antimicrobial agent applied to all external surfaces (50) of ear pieces (10, 20, 30, 40, 45) by spraying the surfaces using a solution or by using wipes soaked in a solution that contains a solvent (30-50 percent isopropyl alcohol) and 50-70 percent antimicrobial treatment substance, which is preferably a silane quaternary ammonium salt in an amount of 0.1 to 50 percent of the 3-(trimethoxysilyl)propyldimethyloctadecyl ammonium chloride (see paras. [0028]-[0032]).
In view of the ‘170 publication, it would have been obvious to one having ordinary skill in the art to have applied the antimicrobial coating to the exterior surface of the rigid stabilizer member (hinge 24) of Taylor, as a solution including the silane quaternary ammonium ion or salt thereof and a solvent in order to react and create a covalent bond with the external surface of the rigid stabilizer member (hinge 24) thereby creating a reacted antimicrobial substance that is held on the external surface until the covalent bond is broken (para. 0038 of the ’170 publication) with a reasonable expectation of success.
As regards claim 5, modified Taylor discloses the knee ligament support device of claim 4, except wherein the isopropyl alcohol is between 30 percent to 90 percent by weight of the solution.  However, it has been held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the instant case, the claimed range of between 30 percent to 90 percent overlaps the prior art range of 30 percent to 50 percent. It would have been prima facie obvious to one having ordinary skill in the art at the effective time of filing to have broadened the range of the amount of 
As regards claim 6, modified Taylor discloses the knee ligament support device of claim 5 except wherein the silane quaternary ammonium ion or salt thereof is between 0.1 percent and 10 percent by weight of the solution. However, it has been held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In the instant case, the claimed range of 0.1 percent to 10 percent lies within the prior art range of 0.1 to 50 percent (see para. 0032 of the ‘170 publication). It would have been prima facie obvious to one having ordinary skill in the art at the effective time of filing to have narrowed the range of the silane quaternary ammonium ion or salt if through experimentation if it was determined that a range of 0.1 percent to 10 percent was effective in preventing antimicrobial growth once coated on the exterior surfaces of medical articles.
As regards claim 7, modified Taylor discloses the knee ligament support device of claim 6 except wherein the silane quaternary ammonium ion or salt thereof is between 1.9 percent and 2.1 percent by weight of the solution; and the isopropyl alcohol is between 55 percent and 65 percent by weight of the solution.  However, the general concept of providing a solution with a percentage of silane quaternary ammonium ion or salt thereof by weight of the solution and a percentage of isopropyl alcohol by weight of the solution falls within the realm of common knowledge as optimization of a result .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it shows medical devices with antimicrobial coatings or antimicrobial compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786